By the court.

It is extremely clear, that the testimony, which was rejected in this case, was altogether inadmissible. For although the writ might in fact have been sued out on the 28th December, 1822, and might have been intended to *71fcatfe been made returnable at May term, 1823; yet it was in fact made returnable at May term, 1822; and nothing could be done by virtue of it, in December, 1822. 3 Wilson 341, Parsons vs. Loyd.—2 W. Bl. 845, S. C.—2 John. 190, Bunn vs. Thomas.—4 John. 309, Burk vs. Barnard.—5 Mass. Rep. 100, Bullard vs. Nantucket Bank.—2 L. Raymond 772, Green vs. Rivet.—1 Strange 399, Mills vs. Bond.

Judgment on the verdict.